            Case 1:21-cr-00017-MAD Document 2 Filed 03/05/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                         )   Criminal No.      1:21-CR-17 (MAD)
                                                                      ___________________
                                                  )
                v.                                )   Information
                                                  )
 LAKSHMIKANTH R. SRIPURAM,                        )   Violation:     18 U.S.C. § 1349
                                                  )                  [Conspiracy to Commit Wire
                                                  )                  Fraud]
                                                  )
                                                  )   1 Count
                                                  )
                Defendant.                        )   County of Offense:   Albany


                      THE UNITED STATES ATTORNEY CHARGES:

                                              Introduction

At all times relevant to this Information:

       1.      PIntegra, LLC (“PIntegra”) was a New Jersey limited liability company providing

information technology services.

       2.      The defendant, LAKSHMIKANTH R. SRIPURAM, had an ownership interest

in PIntegra and was its president.

       3.      The New York State Office of the State Comptroller (“OSC”) was headquartered

in Albany, New York. OSC’s responsibilities included, among other things, administering the

New York State and Local Retirement System (“NYSLRS”). NYSLRS, a retirement system for

public employees, had more than one million members, retirees, and beneficiaries, and more than

3,000 employers.

                                             The Conspiracy

       3.      Between in or about January 2015 through in or about September 2017, in Albany

County in the Northern District of New York, and elsewhere, the defendant, LAKSHMIKANTH
            Case 1:21-cr-00017-MAD Document 2 Filed 03/05/21 Page 2 of 6




R. SRIPURAM, and others, conspired to commit wire fraud by devising and intending to devise

a scheme and artifice to defraud and to obtain money and property by means of materially false

and fraudulent pretenses, representations, and promises, and transmitting and causing to be

transmitted by means of wire communication in interstate commerce, writings, signs and signals

for the purpose of executing such scheme and artifice, in violation of Title 18, United States Code,

Section 1343.

                                    Object of the Conspiracy

       4.       The object of the conspiracy was to fraudulently obtain payments from OSC by

falsely representing that programmers provided by PIntegra were qualified to work on a project

for OSC.

                                       Manner and Means

It was a manner and means of the conspiracy that:

                                      The Redesign Project

       5.       Between 2015 and at least 2020, OSC was engaged in an effort to redesign the

NYSLRS’s information technology system (the “Redesign Project”). OSC awarded the contract

for the Redesign Project to a large global professional services company. Programming for the

Redesign Project primarily involved the use of Oracle’s PeopleSoft software applications. So that

knowledgeable OSC personnel would be able to interface with that large, global professional

services company as necessary, OSC undertook to augment its internal information technology

skillset to include programmers with PeopleSoft experience.

       6.       As part of this effort, in January 2015, OSC entered into a contract with a

consortium of three companies, COMPANY 1, COMPANY 2, and COMPANY 3, to provide

“Staff Augmentation Services for PeopleSoft and Oracle Related Products” (the “Contract”). The



                                                 2
             Case 1:21-cr-00017-MAD Document 2 Filed 03/05/21 Page 3 of 6




Contract provided the means for OSC to identify and hire contract programmers with PeopleSoft

experience.

       7.       COMPANY 1 acted as the prime contractor among the three, and was responsible

for performing background checks on prospective contract programmers and certifying to OSC

that they conducted such checks.

       8.       Pursuant to the Contract, when OSC needed to hire a PeopleSoft programmer for

the Application Development Team, it completed a Consultant Request Document (“CRD”)

setting forth the necessary skillsets and experience, including years of PeopleSoft experience, for

the candidates to be supplied pursuant to the Contract. OSC forwarded the CRDs to COMPANY

1, and for each position, COMPANY 1, COMPANY 2, and COMPANY 3 each submitted one

purportedly qualified applicant.     Frequently, the applicants submitted were employed by

subcontractors of COMPANY 1, COMPANY 2, or COMPANY 3, including PIntegra.

       9.       OSC relied on COMPANY 1 to perform background and reference checks to verify

the candidates’ education and experience. The CRDs required COMPANY 1 to certify that it had

verified all mandatory qualifications for each proposed candidate by contacting references of past

projects on which the candidate worked. COMPANY 1 prepared and submitted to OSC a

Consultant Response Form (“CRF”), certified by a COMPANY 1 representative, for each position

requested.

                     The Application Development Team Hiring Process

       10.      CO-CONSPIRATOR 1 was an OSC employee, and the manager of the Redesign

Project’s Application Development Team (the “Application Development Team”). In that role,

he supervised a large team of OSC programmers and junior programmers.




                                                3
          Case 1:21-cr-00017-MAD Document 2 Filed 03/05/21 Page 4 of 6




       11.     Members     of   OSC’s    Application    Development      Team,    including   CO-

CONSPIRATOR-1, generally interviewed all three candidates. The three candidates were

generally asked a set of approximately 30 specific PeopleSoft questions that were selected based

upon the areas of expertise desired, in order to determine whether they actually had the experience

and knowledge indicated on their applications.

       12.     In January 2015, CO-CONSPIRATOR 1’s relative worked for the defendant

LAKSHMIKANTH R. SRIPURAM at PIntegra.                   The defendant LAKSHMIKANTH R.

SRIPURAM and CO-CONSPIRATOR 1 agreed that CO-CONSPIRATOR 1 would hire PIntegra

personnel as Contract Programmers for OSC.

    “Experienced” PeopleSoft Contract Programmers Hired Pursuant to the Contract

       13.     From in or about January 2015, through in or about October 2016, OSC hired 17

consultant programmers pursuant to the Contract (the “Contract Programmers”). The Contract

Programmers reported to and worked under the supervision of CO-CONSPIRATOR 1, and were

present in the United States pursuant to H-1B visas.         The vast majority of the Contract

Programmers were all from the same state in India as CO-CONSPIRATOR 1 and spoke the same

dialect. OSC paid COMPANY 1 approximately $80-$120 per hour for each of the Contract

Programmers, based in large part on their number of years of PeopleSoft experience.

       14.     In late 2016, OSC learned that many of the Contract Programmers’ references and

work histories were not legitimate, including the Contract Programmers hired from PIntegra.

       15.     Between in or about February 2015 and in or about October 2016, the defendant

LAKSHMIKANTH R. SRIPURAM and CO-CONSPIRATOR 1 worked together to complete

some of the CRDs for the PIntegra candidates. In doing so, the defendant LAKSHMIKANTH




                                                 4
          Case 1:21-cr-00017-MAD Document 2 Filed 03/05/21 Page 5 of 6




R. SRIPURAM and CO-CONPSIRATOR 1 falsified information regarding the candidates’

experience and work histories in an effort to make the candidates appear qualified for the positions.

       16.     Between in or about February 2015 and in or about October 2016, in connection

with hiring the Contract Programmers from PIntegra, CO-CONSPIRATOR 1 contacted the

candidates from PIntegra prior to the CRF being sent and sometimes prior to the CRD being sent.

CO-CONSPIRATOR 1 and the defendant LAKSHMIKANTH R. SRIPURAM arranged for the

candidates from PIntegra to review the interview questions prior to their interviews, many times

by the defendant LAKSHMIKANTH R. SRIPURAM calling CO-CONSPIRATOR 1 with the

candidate to prepare. CO-CONSPIRATOR 1 then interviewed the Contract Programmers from

PIntegra and hired them knowing that their qualifications were falsified.

       17.     In connection with hiring the Contract Programmers from PIntegra, CO-

CONSPIRATOR 1 set the hourly rate the Contract Programmers would be paid by OSC.

       18.     Between February 2015 and September 2017, PIntegra received approximately

$870,000 from OSC through COMPANY 1 for its Contract Programmers’ pay. OSC paid

COMPANY 1 via Automated Clearing House (“ACH”) transfers in interstate commerce.

COMPANY 1 then paid PIntegrea. Through PIntegra, the defendant LAKSHMIKANTH R.

SRIPURAM received a percentage of the hourly rate paid to the Contract Programmers. The

defendant then paid CO-CONSPIRATOR 1 a portion of PIntegra’s percentage of the Contract

Programmers’ pay.

       All in violation of Title 18, United States Code, Section 1349.




                                                 5
        Case 1:21-cr-00017-MAD Document 2 Filed 03/05/21 Page 6 of 6




Dated: January 15, 2021                   ANTOINETTE T. BACON
                                          Acting United States Attorney

                                By:       /s Katherine Kopita
                                          Katherine Kopita
                                          Assistant United States Attorney
                                          Bar Roll No. 517944




                                      6
